In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Firetog, J.), dated August 11, 2004, as denied those branches of its motion which were for summary judgment dismissing the complaint insofar as asserted by the plaintiffs Rocko Meyers, Sr., and Stella Meyers, Sr., on the ground that neither of those plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, those branches of the motion which were for summary judgment dismissing the complaint insofar as asserted by the plaintiffs Rocko Meyers, Sr., and Stella Meyers, Sr., are granted, and the complaint is dismissed in its entirety.
The defendant established, prima facie, that the respondents’ injuries were not causally related to the subject motor vehicle accident through the affirmed reports of a physician who concluded that the respondents’ cervical injuries were degenerative in nature and not traumatically induced (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The medical evidence submitted by the respondents in opposition to the motion failed to provide objective evidence of the extent or degree of the limitations in the respondents’ range of motion and their duration (see Beckett v Conte, 176 AD2d 774 [1991]). As there is no triable issue of fact, summary judgment should have been granted to the defendant. Florio, J.P., Krausman, Luciano and Fisher, JJ., concur.